EXHIBIT 10.2

 

FTI CONSULTING, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

1. Establishment and Objectives of the Plan

 

FTI Consulting, Inc., a Maryland corporation (“FTI” or the “Company”), hereby
establishes this FTI Consulting, Inc. Non-Employee Director Compensation Plan
(the “Plan”), effective as of April 27, 2005, for the benefit of Non-Employee
Directors of FTI. The Plan serves as an amendment and replacement of the
compensation arrangements in effect prior to April 27, 2005, for Non-Employee
Directors. The Plan is established as a sub-plan of the FTI Consulting, Inc.
2004 Long-Term Incentive Plan, as amended, the terms of which are incorporated
into the Plan for all relevant purposes, and all equity-based awards made
pursuant to the Plan shall be issued under the FTI Consulting, Inc. 2004
Long-Term Incentive Plan, as amended, or any successor plan. The Plan is
intended to advance the interests of the Company by providing the Company an
advantage in attracting and retaining Non-Employee Directors and by providing
the Non-Employee Directors with additional incentive to serve the Company by
increasing their proprietary interest in the success of the Company.

 

2. Definitions

 

As used in the Plan, the following definitions apply to the terms indicated
below. Any words that appear in the Plan with initial capitalized letters that
are not defined below shall have the meaning ascribed thereto under the LTIP.

 

(a) “Account” means a bookkeeping reserve account to which Stock Units and
Restricted Stock Units are credited on behalf of Non-Employee Directors.

 

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships), as determined by the Committee.

 

(c) “Award” means a share of Restricted Stock, a Restricted Stock Unit, a Stock
Unit, or an Option granted under this Plan.

 

(d) “Annual Retainer” means the retainer fee established by the Board in
accordance with Section 4.1 and payable to a Non-Employee Director for services
performed as a member of the Board of Directors.

 

(e) “Annual Retainer Payment Date” means the date on which the Annual Retainer
becomes payable in accordance with Section 4.2, without regard to any Deferral
Election respecting such Annual Retainer.

 

(f) “Board” or “Board of Directors” means the Board of Directors of the Company.

 

(g) “Change in Control” shall have the meaning ascribed thereto under the LTIP.



--------------------------------------------------------------------------------

(h) “Change in Control Event” shall have the meaning ascribed thereto under Code
section 409A(a)(2)(A)(v) with respect to a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

 

(j) “Committee” means the Committee under the LTIP.

 

(k) “Common Stock” means the Company’s common stock, par value $.01 per share.

 

(l) “Company” means FTI Consulting, Inc., a Maryland corporation.

 

(m) “Cyclical Equity Grant” means the grant of an Award to an Eligible Director
pursuant to Section 5.

 

(n) “Cyclical Equity Grant Election” means a written election made in accordance
with the provisions of Section 6 regarding the form of Award to be issued under
the applicable Cyclical Equity Grant.

 

(o) “Deferral Election” means a written election made in accordance with the
provisions of Section 6 to defer receipt of the Non-Employee Director’s Annual
Retainer until his or her Termination Date.

 

(p) “Disability” means the director’s inability to perform his or her services
on the Board by reason of any medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than twelve months.

 

(q) “Effective Date” means April 27, 2005.

 

(r) “Eligible Director” means a person who is elected, appointed or otherwise
first becomes a Non-Employee Director on or after the Effective Date and each
Incumbent Director on and after his Existing Option Maturity Date; provided that
in each such case the person is serving as a director on the Board at the
relevant time.

 

(s) “Elections” means, collectively, a Non-Employee Director’s Deferral Election
or Option Election, as applicable, and Cyclical Equity Grant Election.

 

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(u) “Existing Option Maturity Date” means the date the Incumbent Director would
have been eligible to receive his next cyclical stock option award under the
compensation arrangements in effect prior to April 27, 2005, for Non-Employee
Directors.

 

(v) “Fair Market Value” means, with respect to a share of the Common Stock on
the relevant date, the closing price, regular way, reported on the New York
Stock Exchange or if no sales of the Common Stock are reported on the New York
Stock Exchange for that date, the

 

- 2 -



--------------------------------------------------------------------------------

closing price for the last previous day for which sales were reported on the New
York Stock Exchange. If the Common Stock is no longer listed on the New York
Stock Exchange, the Committee may designate such other exchange, market or
source of data as it deems appropriate for determining such value for the
purposes of the Plan. For all purposes under the Plan, the term “relevant date”
as used in this definition of Fair Market Value means the date as of which Fair
Market Value is to be determined.

 

(w) “Incumbent Director” means a person serving as a Non-Employee Director on
the Effective Date.

 

(x) “LTIP” means the FTI Consulting, Inc. 2004 Long-Term Incentive Plan, as
amended and restated effective April 27, 2005, and as amended from time to time,
or any successor or substitute plan.

 

(y) “New Director” means a person who (i) is first elected or appointed as a
Non-Employee Director on or after the Effective Date or (ii) first becomes a
Non-Employee Director on or after the Effective Date.

 

(z) “Non-Employee Director” means a member of the Board who, at the time of his
or her service, is not an employee of the Company or any Affiliate.

 

(aa) “Option” means a nonstatutory option to purchase one share of Common Stock.

 

(bb) “Option Election” means a written election made in accordance with the
provisions of Section 6 to receive payment of the Non-Employee Director’s Annual
Retainer in the form of Options in lieu of cash.

 

(cc) “Plan” means this FTI Consulting, Inc. Non-Employee Director Compensation
Plan, as amended from time to time.

 

(dd) “Plan Administrator” means the Board or the Committee, as the case may be.

 

(ee) “Plan Year” shall be the twelve-month period coinciding with the calendar
year.

 

(ff) “Restricted Stock” means a share of Common Stock that is granted pursuant
to the terms of Section 5.2(c).

 

(gg) “Restricted Stock Unit” means the Company’s unfunded promise, granted
pursuant to the terms of Section 5.2(d), to deliver one share of Common Stock
upon a specified future event.

 

(hh) “Securities Act” means the Securities Act of 1933, as amended.

 

(ii) “Stock Unit” means the Company’s unfunded promise, granted pursuant to the
terms of Section 4.3 or Section 8 and that is not subject to forfeiture, to
deliver one share of Common Stock upon a specified future event.

 

- 3 -



--------------------------------------------------------------------------------

(jj) “Termination Date” means the date on which a Non-Employee Director ceases
to serve as a member of the Board.

 

3. Administration of the Plan

 

Except as otherwise provided herein, the Plan shall be administered by the
Board. The Board shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Award granted under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary. Decisions of the Board shall be
final and binding on all parties. The Board shall be the named fiduciary for
purposes of the claims procedure set forth in Section 16. Notwithstanding the
above, the selection of Non-Employee Directors to whom Awards are to be granted,
the number of shares of Restricted Stock granted or the number of shares subject
to any Stock Unit, Restricted Stock Unit or Option, the exercise price of any
Option, the ten-year maximum term of any Option, and the vesting period for
shares of any Awards shall be as provided in this Plan.

 

4. Annual Retainer

 

4.1 Amount of Annual Retainer. Each Non-Employee Director who is an Eligible
Director will be entitled to receive an Annual Retainer, in accordance with
Section 4.2, in the amount determined from time to time by the Board. Until
changed by resolution of the Board of Directors, the Annual Retainer will be, or
have a value equivalent to: $50,000 for each Non-Employee Director who does not
serve as a chair of a committee of the Board; $55,000 for the Non-Employee
Directors who serve as the chair of the Compensation Committee of the Board or
of the Nominating and Corporate Governance Committee of the Board; and $60,000
for the Non-Employee Director who serves as the chair of the Audit Committee of
the Board.

 

4.2 Commencement, Timing and Manner of Annual Retainer Payment.

 

(a) On the date that an individual first becomes a New Director, and on each
anniversary of such date thereafter, provided that the individual is then an
Eligible Director, he shall be paid an Annual Retainer.

 

(b) On an Incumbent Director’s Existing Option Maturity Date and on each
anniversary of such date thereafter, provided that the individual is then an
Eligible Director, he shall be paid an Annual Retainer.

 

(c) Each Annual Retainer payment shall be payable, in advance, for the
twelve-month period following the Annual Retainer Payment Date, but shall not be
pro-rated nor shall any amount thereof be refundable to the Company in the event
that the Non-Employee Director’s Termination Date occurs before the expiration
of the twelve-month period for which such Annual Retainer was paid.

 

(d) Except as otherwise elected pursuant to Section 4.3 or 4.4 below, the Annual
Retainer shall be paid in cash to the Eligible Director.

 

- 4 -



--------------------------------------------------------------------------------

4.3 Election to Defer Receipt of Annual Retainer. Each Eligible Director is
permitted, in accordance with the election provisions set forth in Section 6, to
defer receipt of the Annual Retainer payable for any twelve-month period until
the Non-Employee Director’s Termination Date (a “Deferral Election”). For each
Plan Year with respect to which an Eligible Director has a valid Deferral
Election in force and provided that sufficient shares are then available for
award under the LTIP, the Eligible Director shall be awarded, on each Annual
Retainer Payment Date, a number of Stock Units equal to the quotient, rounded
down to the nearest whole share, obtained by dividing the amount of the Annual
Retainer by the Fair Market Value of one share of Common Stock on the applicable
Annual Retainer Payment Date. Such Stock Units will be credited to the Eligible
Director’s Account as of the applicable Annual Retainer Payment Date. Stock
Units will be settled in shares of Common Stock upon or as soon as practicable
following the Non-Employee Director’s Termination Date. Upon settlement, the
Company shall issue to the director, or the director’s estate as applicable, a
number of shares of Common Stock equal to the number of Stock Units then
credited to the director’s Account. The crediting of Stock Units to the Eligible
Director’s Account shall not entitle the director to voting or other rights as a
stockholder until shares of Common Stock are issued upon settlement, but shall
entitle the director to receive dividend equivalents under Section 8. Stock
Units will be evidenced by an agreement, in a form approved by the Plan
Administrator, which shall be subject to the terms and conditions of the Plan
and the LTIP.

 

4.4 Election to Receive Annual Retainer Payment in the Form of Options. Each
Eligible Director is permitted, in accordance with the election provisions set
forth in Section 6, to elect to receive payment of the Annual Retainer payable
for any twelve-month period in the form of Options rather than in cash (an
“Option Election”). For each Plan Year with respect to which an Eligible
Director has a valid Option Election in force and provided that sufficient
shares are then available for award under the LTIP, the Eligible Director shall
be awarded, on each Annual Retainer Payment Date, Options having a value on the
grant date equivalent to the Annual Retainer amount then due. The number of
Options to be awarded will be determined in good faith by the Plan Administrator
using the option valuation model and assumptions thereunder as set forth in the
financial statements of the Company then most recently filed with the Securities
and Exchange Commission. All such Options shall (i) expire, to the extent not
sooner exercised or terminated, on the tenth anniversary of the date of grant;
(ii) have an exercise price per share equal to the Fair Market Value of one
share of Common Stock of the Company on the date of grant; (iii) be at all times
during the Options’ term fully vested and exercisable; and (iv) provide for
payment of the exercise price via cash, check, tender of shares of Common Stock,
or any combination thereof. Options will be evidenced by an agreement, in a form
approved by the Plan Administrator, which shall be subject to the terms and
conditions of the Plan and the LTIP.

 

5. Equity-Based Compensation Component

 

5.1 Commencement and Timing of Cyclical Equity Grant

 

(a) On the date that an individual first becomes a New Director, and on every
third anniversary of such date thereafter, provided that the individual is then
an Eligible Director, he shall be awarded a Cyclical Equity Grant if there are
then sufficient shares available for award under the LTIP.

 

- 5 -



--------------------------------------------------------------------------------

(b) On an Incumbent Director’s Existing Option Maturity Date and on every third
anniversary of such date thereafter, provided that the individual is then an
Eligible Director, he shall be awarded a Cyclical Equity Grant if there are then
sufficient shares available for award under the LTIP.

 

5.2 Amount and Form of Cyclical Equity Grant

 

(a) Until changed by resolution of the Board of Directors, the amount of each
Cyclical Equity Grant shall be, depending upon the form of Award elected by the
Non-Employee Director in accordance with the election provisions set forth in
Section 6 (a “Cyclical Equity Grant Election”), (i) 75,000 Options, (ii) 37,500
shares of Restricted Stock, or (iii) 37,500 Restricted Stock Units. In the
absence of a valid Cyclical Equity Grant Election, the Cyclical Equity Grant
shall be awarded in the form of Options.

 

(b) All Options granted as Cyclical Equity Grants shall (i) expire, to the
extent not sooner exercised, terminated or forfeited, on the tenth anniversary
of the date of grant; (ii) have an exercise price per share equal to the Fair
Market Value of one share of Common Stock on the date of grant; (iii) be subject
to the vesting provisions set forth in Section 7; and (iv) provide for payment
of the exercise price via cash, check, tender of shares of Common Stock, or any
combination thereof. Any such Options that are unvested as of the Non-Employee
Director’s Termination Date, after giving effect to Section 7(e), shall expire
on such Termination Date, but the vested Options shall remain exercisable
thereafter for the remainder of their ten-year term. Options will be evidenced
by an agreement, in a form approved by the Plan Administrator, which shall be
subject to the terms and conditions of the Plan and the LTIP.

 

(c) All shares of Restricted Stock granted as Cyclical Equity Grants shall (i)
be subject to the vesting provisions set forth in Section 7; (ii) until vested,
be nontransferable and not subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment, or in
any other manner made subject to a hedge transaction or puts and calls; and
(iii) entitle the holder to all the rights of a stockholder, including voting
and rights to receive dividends and distributions with respect to such shares,
but shall be subject to transfer restrictions until vested. All shares of
Restricted Stock that are unvested as of the Non-Employee Director’s Termination
Date, after giving effect to Section 7(e), shall be forfeited to the Company for
no consideration on such Termination Date. The Non-Employee Director will be
reflected on the Company’s books as the owner of record of the shares of
Restricted Stock as of the date of grant. The Company will hold the share
certificates for safekeeping, or otherwise retain the shares in uncertificated
book entry form, until the shares of Restricted Stock become vested and
nonforfeitable. Any such share certificates shall bear an appropriate legend
regarding nontransferability of the shares until vesting. All regular cash
dividends on the shares of Restricted Stock held by the Company will be paid
directly to the Non-Employee Director on the applicable dividend payment dates.
As soon as practicable after vesting of the shares of Restricted Stock, the
Company will deliver a share certificate to the Non-Employee Director, or
deliver shares electronically or in certificate form to the Non-Employee

 

- 6 -



--------------------------------------------------------------------------------

Director’s designated broker on the director’s behalf, for such vested shares.
Restricted Stock Awards will be evidenced by an agreement, in a form approved by
the Plan Administrator, which shall be subject to the terms and conditions of
the Plan and the LTIP.

 

(d) All Restricted Stock Units granted as Cyclical Equity Grants shall (i) be
subject to the vesting provisions set forth in Section 7; (ii) be
nontransferable and not subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment, or in any
other manner made subject to a hedge transaction or puts and calls; and (iii) be
settled in shares of Common Stock, to the extent vested, upon the Non-Employee
Director’s Termination Date. All Restricted Stock Units that are unvested as of
the Non-Employee Director’s Termination Date, after giving effect to Section
7(e), shall be forfeited to the Company for no consideration on such Termination
Date. Upon settlement, the Company shall issue to the director, or the
director’s estate as applicable, a number of shares of Common Stock equal to the
number of vested units then credited to the director’s Account. The grant of a
Restricted Stock Unit shall not entitle the director to voting or other rights
as a stockholder until shares of Common Stock are issued to the holder upon
settlement, but shall entitle the director to receive dividend equivalents under
Section 8. Restricted Stock Units will be evidenced by an agreement, in a form
approved by the Plan Administrator, which shall be subject to the terms and
conditions of the Plan and the LTIP.

 

6. Elections

 

6.1 Types of Elections. Each Non-Employee Director shall be permitted to make
(i) for each Plan Year with respect to the Annual Retainer payable therein,
either a Deferral Election pursuant to Section 4.3 or an Option Election
pursuant to Section 4.4, and (ii) for each Cyclical Equity Grant, a Cyclical
Equity Grant Election pursuant to Section 5.2 (collectively, the “Elections”).
An Eligible Director’s Elections shall apply to all, but not less than all, of
the Annual Retainer payable for a Plan Year and to all, but not less than all,
of the applicable Cyclical Equity Grant.

 

6.2 Election Rules. Elections shall be made by filing with the Secretary of the
Company a written notice substantially in the form attached hereto as Exhibit A
in accordance with the following rules:

 

(a) Elections by an Incumbent Director whose Existing Option Maturity Date is in
2005 must be made within 30 days after the Effective Date.

 

(b) Elections by an Incumbent Director whose Existing Option Maturity Date is
after December 31, 2005, must be made by December 1st of the calendar year
preceding the calendar year in which the Existing Option Maturity Date falls.

 

(c) Elections by a New Director must be made within 30 days after the individual
first becomes a New Director and shall be applicable prospectively only. An
individual who anticipates becoming a New Director may file his or her Elections
in

 

- 7 -



--------------------------------------------------------------------------------

advance of becoming a New Director and any such Elections, if made before the
date the individual becomes a New Director, shall apply to the Annual Retainer
and Cyclical Equity Grant that is due on the date the individual becomes an
Eligible Director.

 

(d) Elections may not be revoked or modified with respect to the Annual Retainer
payable, or the Cyclical Equity Grant to be awarded, during any Plan Year for
which the Elections are effective. Elections will remain in effect from year to
year unless modified prospectively by the Non-Employee Director for a subsequent
Plan Year. Modifications to a Non-Employee Director’s current Elections for any
subsequent Plan Year may be made by filing a new Election Form by December 1st
of the year preceding the Plan Year for which the modified Elections are to
become effective.

 

(e) Once deferred pursuant to an effective Deferral Election, an Annual Retainer
payment may not be distributed to a Non-Employee Director earlier than his or
her Termination Date.

 

6.3 Default Elections. If an Eligible Director does not have a valid Deferral
Election or Option Election in effect at the relevant time, his Annual Retainer
will be paid in cash. If an Eligible Director does not have a valid Cyclical
Equity Grant Election in effect at the relevant time, his Cyclical Equity Grant
shall be made in Options.

 

7. Vesting

 

All Options, Restricted Stock Units and shares of Restricted Stock granted
pursuant to Section 5 shall be subject to the following vesting provisions:

 

(a) Options, Restricted Stock Units and shares of Restricted Stock granted
pursuant to Section 5 shall be unvested, unexercisable and subject to risk of
forfeiture on the date of grant.

 

(b) Options granted pursuant to Section 5 shall become vested, exercisable and
no longer subject to risk of forfeiture as to one-twelfth (1/12th) of the
underlying shares of Common Stock three months after the date of grant, and as
to an additional one-twelfth (1/12th) on such date every third month thereafter
through the third anniversary of the date of grant, provided that the holder of
the Option is a Non-Employee Director on the applicable vesting date.

 

(c) Restricted Stock Units shall become vested and no longer subject to risk of
forfeiture as to one-twelfth (1/12th) of the underlying shares of Common Stock
three months after the date of grant, and as to an additional one-twelfth
(1/12th) on such date every third month thereafter through the third anniversary
of the date of grant, provided that the person to whose Account such units are
credited is a Non-Employee Director on the applicable vesting date.

 

(d) Shares of Restricted Stock shall become vested, no longer subject to risk of
forfeiture and no longer subject to restrictions on transfer, as to one-twelfth
(1/12th) of the shares three months after the date of grant, and as to an
additional one-twelfth (1/12th) on such date every third month thereafter
through the third anniversary of the date of grant, provided that the holder of
the shares is a Non-Employee Director on the applicable vesting date.

 

- 8 -



--------------------------------------------------------------------------------

(e) To the extent not sooner vested, all outstanding Awards shall become fully
vested, exercisable and nonforfeitable, and all applicable restrictions on
transfer shall cease, upon the earliest of (i) the Non-Employee Director’s
death, (ii) the Non-Employee Director’s Disability, or (iii) immediately before
the occurrence of a Change in Control.

 

8. Dividend Equivalents

 

If the Company declares a cash dividend payable to the holders of its Common
Stock generally, then, on the payment date of the dividend, each Non-Employee
Director will be credited with dividend equivalents, in the form of additional
Stock Units, equal to the quotient, rounded down to the nearest whole share,
determined by dividing (i) the product of (A) the amount of cash dividend per
share of Common Stock multiplied by (B) the number of whole Stock Units and
whole Restricted Stock Units credited to the Non-Employee Director’s Account as
of the record date, by (ii) the Fair Market Value of a share of Common Stock on
the payment date of the dividend. No adjustments for dividends shall be made to
any Option granted under the Plan if the record date of any dividend is prior to
the date of issuance of the shares of Common Stock purchased pursuant to
exercise of the Option.

 

9. Adjustments for Corporate Transactions and Other Events

 

9.1 Changes in Capital Structure. In the event of a stock dividend of, or stock
split or reverse stock split affecting, the Common Stock, (A) the number of
shares of such Common Stock as to which prospective Cyclical Equity Grants shall
be granted under this Plan, and (B) the number of shares covered by and the
exercise price and other terms of outstanding Awards, shall, without further
action of the Board, be adjusted to reflect such event unless the Board, in its
sole discretion, determines, at the time it approves such stock dividend, stock
split or reverse stock split, that no such adjustment shall be made with respect
to any or all particular Awards. The Plan Administrator may make adjustments, in
its discretion, to address the treatment of fractional shares and fractional
cents that arise with respect to outstanding Awards as a result of the stock
dividend, stock split or reverse stock split.

 

9.2 Other Transactions Affecting the Common Stock. The terms and conditions of
this Plan and any applicable Award agreement, including without limitation the
vesting provisions of Section 7, will apply with equal force to any additional
and/or substitute securities or other property (including cash) received by a
Non-Employee Director in exchange for, or by virtue of his holding or having
been credited with, an Award, whether such additional and/or substitute
securities or other property are received as a result of any spin-off, stock
split-up, stock dividend, stock distribution, other reclassification of the
Common Stock of the Company, share exchange, or similar event, except as
otherwise determined by the Board.

 

9.3 Change in Control Transactions. In the event of any transaction resulting in
a Change in Control (as defined in the LTIP) of the Company, outstanding Options
will terminate

 

- 9 -



--------------------------------------------------------------------------------

upon the effective time of such Change in Control unless provision is made in
connection with the transaction for the continuation or assumption of such
Options by, or for the substitution of equivalent options of, the surviving or
successor entity or a parent thereof. In the event of such termination, the
holders of outstanding Options under the Plan will be permitted, immediately
before the Change in Control, to exercise the Options to the extent not
previously exercised. Notwithstanding anything in the Plan or an Award agreement
to the contrary, upon the occurrence of a Change in Control Event, all Stock
Units and Restricted Stock Units then credited to the Accounts of Non-Employee
Directors will be settled and paid out to such Non-Employee Directors, on or as
soon as practicable after the occurrence of the Change in Control Event, in
accordance with the provisions of Code section 409A.

 

9.4 Unusual or Nonrecurring Events. The Board is authorized to make, in its
discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Board determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

 

10. Compliance With Other Laws and Regulations

 

The Plan, the grant of Awards, and the obligation of the Company to issue and
deliver shares of Common Stock upon vesting of shares of Restricted Stock or
upon exercise of Options shall be subject to all applicable federal and state
laws, rules, and regulations and to such approvals by such governmental or
regulatory agency or national securities exchange as may be required. The
Company shall not be required to issue any shares upon vesting of shares of
Restricted Stock or upon exercise of any Option if the issuance of such shares
shall constitute a violation by the Non-Employee Director or the Company of any
provisions of any law or regulation of any governmental authority or national
securities exchange. Each Award granted under this Plan shall be subject to the
requirement that, if at any time the Plan Administrator shall determine that (a)
the listing, registration or qualification of the shares subject thereto on any
securities exchange or trading market or under any state or federal law of the
United States or of any other country or governmental subdivision thereof, (b)
the consent or approval of any governmental regulatory body, or (c) the making
of investment or other representations are necessary or desirable in connection
with the issue or purchase of shares subject thereto, no shares of Common Stock
may be issued upon grant, vesting, or exercise of any Award unless such listing,
registration, qualification, consent, approval or representation shall have been
effected or obtained, free of any conditions not acceptable to the Plan
Administrator. Any determination in this connection by the Plan Administrator
shall be final, binding, and conclusive.

 

11. Insufficient Shares

 

If there are insufficient shares available under the LTIP to make an Award
pursuant to this Plan on the date the Award is to be made, the Award will not be
made, and the Board shall determine in its discretion what, if any, compensation
shall be paid to the Non-Employee Director in lieu of such Award.

 

- 10 -



--------------------------------------------------------------------------------

12. Modification and Termination

 

The Board may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part.

 

13. Successors

 

All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Company, or a merger, consolidation, or otherwise.

 

14. Reservation of Rights

 

Nothing in this Plan or in any award agreement granted hereunder will be
construed to limit in any way the Board’s right to remove a Non-Employee
Director from the Board of Directors.

 

15. Legal Construction

 

15.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

 

15.2 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations.

 

15.3 Tax Law Compliance. To the extent any provision of the Plan or action by
the Board or Plan Administrator would subject any Non-Employee Director to
liability for interest or additional taxes under Code section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. It is intended that the Plan and all Awards granted thereunder will
comply with Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Plan and all Award agreements shall be interpreted and
construed on a basis consistent with such intent. The Plan and all Award
agreements may be amended in any respect deemed necessary (including
retroactively) by the Board in order to preserve compliance with Section 409A of
the Code.

 

15.4 Unfunded Status of the Plan. The Plan is intended to constitute and at all
times shall be interpreted and administered so as to qualify as an unfunded
deferred compensation plan for a select group of management under the Employee
Retirement Income Security Act of 1974, as amended. To the extent that any
Non-Employee Director or other person acquires a right to receive payments from
the Company pursuant to the Plan or any Award made under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.

 

- 11 -



--------------------------------------------------------------------------------

15.5 Governing Law. The validity, construction and effect of the Plan, of Award
agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Plan Administrator relating to the Plan
or such Award agreements, and the rights of any and all persons having or
claiming to have any interest herein or hereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Maryland, without regard to its conflict of laws principles.

 

15.6 Nontransferability. A Non-Employee Director’s Account may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to an Account and other Awards will be available during the Non-Employee
Director’s lifetime only to the Non-Employee Director or the Non-Employee
Director’s guardian or legal representative. The Board of Directors may, in its
discretion, require a Non-Employee Director’s guardian or legal representative
to supply it with evidence the Board of Directors deems necessary to establish
the authority of the guardian or legal representative to act on behalf of the
Non-Employee Director.

 

16. Claims Procedure

 

16.1 Initial Claims. In the event that a dispute arises over any payment or
Award under this Plan and the payment or Award is not paid or delivered to the
Non-Employee Director (or to the Non-Employee Director’s estate in the case of
the Non-Employee Director’s death), the claimant of such payment or Award must
file a written claim with the Plan Administrator within 60 days from the date
payment or delivery is refused. The Plan Administrator shall review the written
claim and, if the claim is denied in whole or in part, shall provide, in writing
and within 90 days of receipt of such claim, the specific reasons for such
denial and reference to the provisions of this Plan or the LTIP upon which the
denial is based and any additional material or information necessary to perfect
the claim. Such written notice shall further indicate the steps to be taken by
the claimant if a further review of the claim denial is desired.

 

16.2 Appeals. If the claimant desires a second review, he or she shall notify
the Plan Administrator in writing within 60 days of the first claim denial. The
claimant may review the Plan, the LTIP or any documents relating thereto and
submit any written issues and comments he or she may feel appropriate. In its
discretion, the Plan Administrator shall then review the second claim and
provide a written decision within 60 days of receipt of such claim. This
decision shall likewise state the specific reasons for the decision and shall
include reference to specific provisions of the Plan or LTIP upon which the
decision is based.

 

* * * * *

 

- 12 -



--------------------------------------------------------------------------------

Exhibit A

 

ELECTION FORM

FOR THE

FTI CONSULTING, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

The following elections are being made by the individual whose signature appears
below and shall become effective in accordance with Section 6 of the FTI
Consulting, Inc. Non-Employee Director Compensation Plan (the “Plan”) and shall
remain in effect from year to year until modified in accordance with the
provisions of such Section 6.

 

I. ANNUAL RETAINER ELECTION (select one)

 

  •   I wish to receive payment of my Annual Retainer in cash upon each Annual
Retainer Payment Date.

 

  •   I wish to defer receipt of payment of my Annual Retainer until my
Termination Date.

 

  •   I wish to receive payment of my Annual Retainer in the form of Options.

 

II. CYCLICAL EQUITY GRANT ELECTION (select one)

 

  •   I wish to receive my Cyclical Equity Grant in the form of Options.

 

  •   I wish to receive my Cyclical Equity Grant in the form of Restricted
Stock.

 

  •   I wish to receive my Cyclical Equity Grant in the form of Restricted Stock
Units.

 

I acknowledge having received a copy of the Plan and that I understand its terms
and provisions, including the provisions regarding irrevocability of these
elections except for prospective modifications that may be made for subsequent
Plan Years in accordance with the rules set forth in Section 6.2 of the Plan.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

Signature

    Received by FTI Consulting, Inc.     By:  

 

--------------------------------------------------------------------------------

    Date:  

 

--------------------------------------------------------------------------------